        Case 2:20-cv-01934-CKD Document 3 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLSBERRY,                                No. 2:20-cv-01934 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW M. SAUL,
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis.

19   Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable to

20   prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

21   pauperis will be granted. 28 U.S.C. § 1915(a).

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted.

24          2. The Clerk of the Court is further directed to serve a copy of this order on the United

25   States Marshal.

26          3. Within fourteen days from the date of this order, plaintiff shall submit to the United

27   States Marshal a completed summons and copies of the complaint and to file a statement with the

28   court that said documents have been submitted to the United States Marshal.
                                                        1
         Case 2:20-cv-01934-CKD Document 3 Filed 09/30/20 Page 2 of 2

 1             4. The United States Marshal is directed to serve all process without prepayment of costs

 2   not later than sixty days from the date of this order. Service of process shall be completed by

 3   delivering a copy of the summons and complaint to the United States Attorney for the Eastern

 4   District of California, and by sending a copy of the summons and complaint by registered or

 5   certified mail to the Attorney General of the United States at Washington, D.C. See Fed. R. Civ.

 6   P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of the summons and complaint by

 7   registered or certified mail to the Commissioner of Social Security, c/o Office of the General

 8   Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545. See Fed. R.

 9   Civ. P. 4(i)(2).

10             5. The parties are hereby notified that, after service of the complaint, this action will be

11   stayed pursuant to General Order Number 615, and there will be no scheduling order or deadlines

12   in effect pending further order of the court. See E.D. Cal. G.O. No. 615, Paragraphs 6,10.

13             6. The Clerk is directed to issue the Consent/Decline forms only. Pursuant to General

14   Order Number 615, no Briefing Schedule shall issue.

15   Dated: September 29, 2020
                                                         _____________________________________
16
                                                         CAROLYN K. DELANEY
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22   2/allsberry1934.ss.ifp_stay

23

24

25

26
27

28
                                                           2
